UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7917



ALBERT CHARLES BURGESS, JR.,

                                              Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner of the South Caro-
lina Department of Corrections; T. TRAVIS
MEDLOCK, Attorney General of the State of
South Carolina,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. William B. Traxler, Jr., District
Judge. (CA-94-1334-10-21BD)


Submitted:   March 21, 1996                 Decided:   April 10, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.        David Leon
Morrison, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion filed under Fed. R. Civ. P. 59(e). We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. We also find
no abuse of discretion in the district court's denial of Appel-

lant's Rule 59(e) motion. Accordingly, we affirm on the reasoning

of the district court. Burgess v. Evatt, No. CA-94-1334-10-21BD
(D.S.C. Aug. 7, 1995; Sept. 15, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2